Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically initiating sending of a message to be sent to a network in a random access procedure, the message contains a first indicator of a type of the message, the type of message having: a fixed size Service Data Unit and a one byte header with the first indicator and lacking a second indicator of a length of a payload, the type of message is a first type of message of a plurality of types of messages, the plurality of types of messages having a third type of message, the third type of message being fixed in size with one common sub-header for a fixed size Service Data Unit and at least one of: a first Medium Access Control (MAC) control element being fixed in size, comprising a second field indicating a group of one or more logical channels, and a third field comprising first information on a status of a buffer related to the group of the one or more logical channels, and a second MAC control element fixed in size, comprising a fourth field comprising second information on a power headroom as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2017/0195464 A1) and (US 2018/0324869 A1).
However, the references alone and in combination do not teach or suggest a method for supporting random access procedures the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472